Citation Nr: 0512868	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  02-02 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by memory loss.

2.  Entitlement to service connection for a bilateral hand 
disorder.

3.  Entitlement to service connection for a bilateral wrist 
disorder.

4.  Entitlement to an initial compensable evaluation for 
microcytic anemia.

5.  Entitlement to an initial compensable evaluation for 
rhinitis.

6.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.

7.  Entitlement to an initial rating in excess of 10 percent 
for metatarsalgia of the bilateral feet.

8.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right shoulder.

9.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left shoulder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to July 
2000, including service in the Southwest Theater of 
operations in 1990 and 1991.  He also had reserve service 
prior to his active duty service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). The veteran 
testified at a personal hearing before the Board in 
Washington, D.C. in May 2003.

The issues on appeal were originally before the Board in 
December 2003 at which time they were remanded for additional 
evidentiary development and to cure a procedural defect.  

At the time of the December 2003 Board remand, it was 
determined that the veteran should clarify the disabilities 
he wishes to have reviewed by the RO.  Subsequent to the 
December 2003 decision, the veteran has raised claims 
pertaining to a hiatal hernia with gastroesophageal reflux 
disease, rheumatoid arthritis, Post-Traumatic Stress Disorder 
(PTSD), loss of a testicle, an ankle disability, a knee 
disability and entitlement to a total rating based on 
individual unemployability (TDIU).  The issues are not 
inextricably intertwined with the current appeal and are, 
therefore, referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran does not suffer from a disability manifested 
by memory loss.

2.  The veteran suffers from chronic bilateral hand 
disability manifested by signs and symptoms which cannot be 
attributed to any known clinical diagnosis. 

3.  The veteran suffers from chronic bilateral wrist 
disability manifested by signs and symptoms which cannot be 
attributed to any known clinical diagnosis.

4.  The service-connected microcytic anemia is manifested by 
hemoglobin of 10gm/100ml or more without findings such as 
weakness, easy fatigability, or headaches.

5.  The service-connected rhinitis is manifested by nasal 
congestion, but without 50% blockage of both nasal passages 
or complete blockage of one nasal passage.

6.  The service-connected erectile dysfunction is not 
accompanied by penile deformity.  

7.  The service-connected metatarsalgia of the bilateral feet 
is manifested by complaints of pain which equates to no more 
than a mild foot injury.  

8.  The service-connected degenerative joint disease of the 
right shoulder is manifested by pain which does not limit 
motion to the shoulder level.  

9.  The service-connected degenerative joint disease of the 
left shoulder is manifested by pain which does not limit 
motion to the shoulder level.


CONCLUSIONS OF LAW

1.  A disorder manifested by memory loss was not incurred in 
or aggravated by the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2004).

2.  Bilateral hand disability was incurred in the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).

3.  Bilateral wrist disability was incurred in the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).

4.  The criteria for entitlement to a compensable disability 
rating for microcytic anemia have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.117, 
Diagnostic Code 7700 (2004).

5.  The criteria for entitlement to a compensable disability 
rating for rhinitis have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 
6522 (2004).

6.  The criteria for entitlement to a compensable disability 
rating for erectile dysfunction have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.115(b), Diagnostic Code 7522 (2004).

7.  The criteria for entitlement to a rating in excess of 10 
percent for metatarsalgia of the bilateral feet have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.7, 4.71(a), Diagnostic Codes 5279, 5284 (2004).

8.  The criteria for entitlement to a rating in excess of 10 
percent for degenerative joint disease of the right shoulder 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 5203 (2004).

9.  The criteria for entitlement to a rating in excess of 10 
percent for degenerative joint disease of the left shoulder 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 5203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

The record shows that the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection as well as the 
requirements for increased ratings.  The discussions in the 
rating decision, statement of the case, supplemental 
statements of the case and correspondence from the RO have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, a letter dated in March 2004 effectively furnished 
notice to the veteran of the types of evidence necessary to 
substantiate his claims as well as the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

While the Board recognizes that the VCAA notice to the 
veteran was subsequent to the rating decisions which gave 
rise to this appeal, the Board finds no prejudice to the 
veteran.  He was adequately furnished the type of notice 
required by VCAA and has had an opportunity to identify 
evidence and submit evidence.  Any error resulting from VCAA 
notice subsequent to the initial rating decision was harmless 
error.  The RO's subsequent actions and notice to the veteran 
effectively cured any VCAA notice defect.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The veteran was informed 
of the evidence necessary to substantiate his claims.  The 
provisions of VCAA have been substantially complied with and 
no useful purpose would be served by delaying appellate 
review for further notice of VCAA.  

The Board also notes that the March 2004 letter implicitly 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  All available pertinent records, 
service, private, and VA, have been obtained.  The veteran 
has been afforded adequate VA examinations.  The issues on 
appeal were remanded by the Board in December 2003, in part, 
to obtain outstanding Social Security Administration records.  
In August 2004, Social Security Administration informed VA 
that the veteran was not receiving benefits and had no claim 
pending at that time.  No additional pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.



Service connection criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2006, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
Consideration of a veteran's claim under this regulation does 
not preclude consideration of entitlement to service 
connection on a direct basis.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. §  
3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b).  Compensation availability has recently 
been expanded to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  See Veterans Education and Benefits  
Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 
(2001). 

Entitlement to service connection for a disorder manifested 
by memory loss.

The service medical records reveal that in February 1998, the 
veteran indicated that he did not have any problems which 
could affect his ability to learn including memory loss.  A 
February 1999 clinical record includes an assessment of 
memory disturbances.  In April 1999, the veteran complained, 
in pertinent part, of decreased memory.  It was noted that 
the problems with memory had been present for approximately 
two months.  The veteran had to write things down and would 
also lose his train of thought.  In July 1999, the veteran 
indicated that he had memory loss which might affect his 
ability to learn.  

On a Report of Medical History completed August 1999, the 
veteran indicated, in pertinent part, that he had or had had 
loss of memory or amnesia.  

A Comprehensive Clinical Evaluation Program (CCEP) report 
dated in May 1999 indicates the veteran had mild impairment 
of memory.  It is not apparent upon what basis this 
determination was made.  

At the time of an August 1999 VA mental disorders 
examination, the veteran reported that he had had memory 
problems for the preceding two years.  He was not able to 
articulate what the memory problems were but his wife had 
noticed that he was having medical problems.  Mental status 
evaluation revealed that the veteran's memory for recent and 
remote events was good.  His recall at the end of five 
minutes was 100%.  The examiner opined that the veteran did 
not exhibit any memory disturbance.  

At the time of a Persian Gulf Registry examination which was 
conducted in July 2000, the veteran did not indicate that he 
had any problems with his memory.  

The veteran testified before the undersigned in May 2003, 
that he had problems with his short-term memory since his 
return from Desert Storm.  He had problems remembering where 
he placed items.  

In October 2003, it was noted that the veteran reported he 
had problems with forgetfulness.  However, a separate record 
dated in October 2003 indicates that mental status evaluation 
conducted at that time revealed that concentration and memory 
were intact to informal evaluation.  

Clinical records dated in December 2003 and March 2004 
indicate that the veteran's concentration and memory were 
determined to be normal at those times.  

The Board finds that the preponderance of the evidence of 
record is against a finding that there are verifiable signs 
and symptoms of disability manifested by memory loss.  The 
evidence of record which supports the veteran's claim mainly 
consists of his allegations of the presence of the disability 
which has been recorded in clinical records.  There does not 
appear to be an assessment of the presence of memory problems 
which is based on objective tests of memory.  Whenever the 
veteran's memory was objectively tested, no impairment was 
found.  The Board places greater probative weight on the 
findings based on objective testing which indicates that the 
veteran does not have impaired memory over the veteran's own 
assertions of the presence of the disability which is 
recorded in the clinical records.  

Entitlement to service connection for bilateral hand 
disability

The Board first that radiological examination in September 
2004 showed probable post-traumatic and degenerative changes.  
The Board recognizes that use of the word probable suggests 
that the medical examiner could not reach a clear diagnosis.  
In fact, this appears to be the case with a number of medical 
examiners who have noted the veteran's complaints of hand 
pain but have been unable to reach a clear diagnosis.  
Examinations in the late 1990's refer to arthralgias and 
chronic right and left hand discomfort.  The Board finds it 
significant, however, that there have been some verified 
signs and symptoms of the claimed bilateral hand disability.  
In this regard, the August 1999 examination did reveal some 
tenderness on examination.  An April 2003 examination 
revealed decreased grip strength.  

     After reviewing the evidence pertinent to the bilateral 
hand issue over the course of time, the Board must conclude 
that signs and symptoms of bilateral hand disability have 
been manifested and verified.  It also appears that the 
medical examiners have been unable to clearly attribute these 
signs and symptoms to a known clinical diagnosis.  Under 
these circumstances, and resolving all reasonable doubt in 
the veteran's favor, the Board is compelled to conclude that 
service connection for bilateral hand disability is warranted 
under the presumptive provisions of 38 U.S.C.A. § 1117 in 
view of the veteran's Persian Gulf War service.  

Entitlement to service connection for bilateral wrist 
disability

The Board also finds that service connection for bilateral 
wrist disability is warranted under the presumptive 
provisions of 38 U.S.C.A. § 1117.  The evidence shows that 
the veteran has clearly reported bilateral wrist signs and 
symptoms since the late 1990's.  The reports of medical 
examinations of record show that these signs and symptoms 
have not been attributed to a know clinical diagnosis.  

The Board does acknowledge that the medical evidence is 
somewhat inconsistent with regard to this issue.  Some x-rays 
studies have suggested degenerative changes, while others 
appear to show normal wrists.  An October 2000 
electromyography test was interpreted as being normal.  
However, there have been some clinical findings which have 
verified the wrist signs and symptoms, however, such as the 
September 2000 findings of positive Tinel and Phalen signs at 
the wrists bilaterally.  

In view of the difficulty which medical examiners have had in 
attempting to ascertain the nature of the bilateral wrist 
complaints, it does not appear that a remand for further 
development would serve any useful purpose.  Resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran suffers from chronic bilateral wrist disability 
manifested by signs and symptoms which cannot be attributed 
to a know clinical diagnosis.  Service connection is 
therefore warranted under 38 U.S.C.A. § 1117. 

General increased ratings criteria

The present appeals involve the veteran's claims that the 
severity of his service-connected disabilities warrant higher 
disability ratings.  Disability ratings are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Entitlement to an initial compensable evaluation for 
microcytic anemia.

The veteran's service-connected microcytic anemia is 
currently rated by the RO under Diagnostic Code 7700.  
Diagnostic Code 7700 dictates that hemoglobin of 10gm/100ml 
or less with findings such as weakness, easy fatigability, or 
headaches warrants a 10 percent disability rating.  A 30 
percent disability rating is not warranted unless there is 
hemoglobin of 8gm/100ml or less with findings such as 
weakness, easy fatigability, headaches, lightheadedness, or 
shortness of breath.  38 C.F.R. § 4.71a, Diagnostic Code 
7700.

The evidence of record clearly documents that the veteran 
suffers from microcytic anemia.  At the time of an August 
1999 VA general medical examination, the veteran reported 
that he received B12 shots monthly which had improved his 
symptoms.  The diagnosis was microcytic anemia.  
Significantly, there is no evidence of record to demonstrate 
that the veteran experiences a hemoglobin count of 10 or less 
to warrant a compensable rating for the disability.  
Hemoglobin was determined to be 13.4 g/dl in July 2000, 12.8 
g/dl in August 2002, and 12.1 and 13.3 g/dl in April 2003.  
The Board notes the post-service records include references 
to the presence of headaches and complaints of sleep 
problems.  This symptomatology, however, has not been 
attributed to the service-connected anemia in any way.  

Entitlement to an initial compensable evaluation for 
rhinitis.

The veteran's allergic rhinitis is evaluated under 38 C.F.R. 
§ 4.97, Diagnostic Code 6522.  Under this Diagnostic Code, a 
10 percent rating is warranted for allergic or vasomotor 
rhinitis without polyps, but with greater than 50-percent 
obstruction of nasal passages on both sides or complete 
obstruction on one side.  A 30 percent rating is warranted 
when there are polyps.

As this is an initial rating claim, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  See Fenderson at 126.  

The Board finds that an increased rating is not warranted for 
any time period for the service-connected allergic rhinitis 
as the evidence of record demonstrates that the disability is 
manifested by nasal congestion that does not equate to a 
greater than 50 percent obstruction of the nasal passages on 
both sides or complete obstruction on one side.  There is no 
competent evidence of record demonstrating that veteran has 
polyps related to his service-connected allergic rhinitis.  

At the time of an August 1999 VA general medical examination, 
the veteran reported congestion and itchy eyes.  He was being 
treated with Vancenase and Deconamine which only partially 
controlled his symptoms.  Physical examination revealed no 
sinus tenderness.  The turbinates were edematous bilaterally.  
There was no purulent mucus in the nares.  The diagnosis was 
environmental allergies.  While this evidence demonstrates 
the presence of edematous turbinates, it does not indicate in 
any way, that the degree of blockage was the equivalent of a 
50 percent obstruction in both nasal passages or a complete 
blockage of one nasal passage.  

At the time of a July 2000 VA Persian Gulf Registry 
examination, the veteran reported that he had chronic nasal 
congestion.  Physical examination revealed the nose grossly 
within normal limits.  

An August 2000 VA clinical record includes the notation that 
the veteran was complaining of nasal congestion and 
intermittent allergy type symptoms.  He did not have any 
facial pain or pressure.  Physical examination revealed that 
the nose was clear.  There was slight erythematous mucosa 
with allergic mucin.  No purulence.  The assessment was 
allergic rhinitis.  

In September 2000, the veteran complained of sinus 
congestion.  

In October 2000, the veteran reported chronic nasal 
congestion.  

The veteran testified before the undersigned in May 2003 that 
he was given medication for life for his rhinitis.  

The Board finds there is no competent evidence of record 
indicating that the service-connected disability is 
manifested by sufficient symptomatology to warrant a 
compensable evaluation.  The veteran has reported the 
presence of nasal congestion.  He has not indicated, however, 
that his service-connected allergic rhinitis is productive of 
a 50 percent obstruction in both nasal passages or a complete 
blockage of one nasal passage.  No other evidence of record 
indicates the presence of such symptomatology.  

Entitlement to an initial compensable evaluation for erectile 
dysfunction.

The veteran's erectile dysfunction has been evaluated under 
the provision of Diagnostic Code 7522.  Diagnostic Code 7522 
provides a 20 percent rating for deformity of the penis with 
loss of erectile power.  This is a conjunctive set of 
criteria.  Both must be present to warrant compensation at 
the sole authorized level.  

As this is an initial rating claim, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  See Fenderson at 126.  

In this case, while there is clear evidence of loss of 
erectile power (for which special monthly compensation based 
on the loss of use of a creative organ has been granted), the 
clinical findings do not show that the veteran has a penile 
deformity.  

On VA genitourinary examination in September 1999, the 
veteran complained of premature ejaculation.  He did not have 
erectile dysfunction.  He reported he had good erections and 
could penetrate but would ejaculate after one or two thrusts.  
He had been placed on Viagra and his sexual life was normal 
at the time of the examination.  The veteran denied any 
voiding symptoms.  Physical examination revealed a normal 
male phallus.  The left testicle seemed normal and the right 
testicle was barely palpable.  The diagnosis was premature 
ejaculation.  

In October 2000, it was noted that the veteran had erections 
but they were insufficient for penetration unless he used 
Viagra.  

At the time of a July 2000 VA Persian Gulf Registry 
examination, the veteran reported that he had onset of sexual 
dysfunction in January 1997.  He was able to have an erection 
but this was insufficient for penetration unless he used 
Viagra.  The pertinent assessment was erectile dysfunction.  

In January 2003, it was noted that the veteran complained of 
erectile dysfunction.  The impression was erectile 
dysfunction.  

Significantly for this decision, there is no objective 
evidence of record demonstrating that the veteran experiences 
penile deformity.  The veteran has not alleged the presence 
of such symptomatology.  Because the law provides that where 
the criteria for a compensable rating under a Diagnostic Code 
are not met, a zero percent rating is awarded, the 
appellant's claim as to erectile dysfunction is denied.  38 
C.F.R. § 3.31

Further, because the medical evidence does not indicate that 
the veteran had removal of half or more of his penis, nor is 
there evidence of glans removal, the provisions of Diagnostic 
Codes 7520 and 7521 cannot be applied to otherwise assign a 
compensable rating.  

Entitlement to an initial rating in excess of 10 percent for 
metatarsalgia of the bilateral feet.

At the time of an August 1999 VA general medical examination, 
the veteran reported that he had constant, daily foot pain 
which waxed and waned depending on activity.  He wore 
orthotic boots.  Physical examination revealed that the feet 
were tender along the dorsum to palpation.  There was no 
swelling.  X-rays of the feet were interpreted as being 
normal.  The pertinent diagnosis was chronic right and left 
foot discomfort with normal examinations.  

At the time of a July 2000 VA Persian Gulf Registry 
examination, the veteran reported that he had multiple joint 
pains which had their onset in 1992 in the ankles and then 
spread to the knees, hips, elbows, feet, hands, and neck.  He 
denied a history of injuries.  The pertinent assessment was 
arthralgias and myalgias.

The veteran testified before the undersigned in May 2003 that 
he had arthritis in his feet.  He reported that the bottom of 
his feet ached when he walked.  

At the time of an August 2002 VA examination, the veteran 
reported that his left foot bothered him more than the right.  
He described a constant ache primarily in the great toe.  
Physical examination revealed tenderness to palpation around 
the metatarsophalangeal joint of the great toe.  Dorsiflexion 
could be accomplished to 30 degrees and plantar flexion to 
neutral.  X-rays were interpreted as revealing degenerative 
changes at the metatarsophalangeal joint of the toe most 
notable on the right.  The diagnosis was history of multiple 
arthralgias with diffuse arthritic change to a mild to 
moderate degree and multiple joints with rheumatological 
history of fibromyalgia.  

An August 2002 VA X-ray examination of the feet was 
interpreted as revealing plantar calcaneal spurs and minimal 
degenerative changes elsewhere in the feet.  

A privet medical record dated in August 2002 indicates the 
veteran was complaining of pain, in part, in the feet.

A January 2003 VA clinical record indicates that an X-ray was 
interpreted as revealing plantar calcaneal spurs and minimal 
degenerative changes elsewhere in the feet.  

A private clinical record dated in September 2003 includes 
the notation that the veteran had remarkably flat feet.  

The RO rated the veteran's foot disability under 38 C.F.R. § 
4.71a, Diagnostic Code 5279, which provides for a 10 percent 
rating for unilateral or bilateral anterior metatarsal.  This 
Diagnostic Code does not provide for a higher rating and an 
increased rating cannot be assigned over 10 percent.  

Diagnostic Code 5284 provides the rating criteria for rating 
foot injuries.  A moderate foot injury warrants a 10 percent 
disability evaluation.  A moderately severe foot injury 
warrants a 20 percent disability evaluation and a severe foot 
injury is assigned a 30 percent disability evaluation.  A 40 
percent disability evaluation will be assigned for actual 
loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.  

As this is an initial rating claim, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  See Fenderson at 126.  

The evidence of record demonstrates that the veteran's 
bilateral disorder of the feet is productive of pain and 
somewhat limits his ability to walk.  However, the record 
simply does not reflect that the veteran's foot disorder is 
productive of symptomatology analogous to a moderately severe 
injury of the foot.  Such findings are not reflected in the 
recent VA examination reports.  The Board finds that the 
service-connected disability is manifested by foot pain 
which, as described by the veteran, is within the realm of 
symptomatology contemplated by the currently assigned 
separate 10 percent rating.  Accordingly, the Board concludes 
that the criteria for disability ratings higher than 10 
percent for the bilateral foot disability are not met. 

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right and left shoulders.

Factual background

In July 2000, it was determined that there was a full range 
of motion in the extremities.  

In September 2000, it was noted that the veteran had a full 
range of motion in his shoulders with mild pain.  The 
shoulders were tender to palpation.  

In October 2000, a full range of motion of the extremities 
was noted without deformity or edema.  

On VA examination in August 2001, the veteran reported that 
his shoulders would go numb.  He also reported diffuse pain 
about the shoulders.  Physical examination revealed the range 
of motion of the shoulders to be symmetrical with 170 degrees 
of flexion, 170 degrees of abduction, 90 degrees of external 
rotation, 75 degrees of internal rotation.  The impression 
was mild degenerative joint disease of the bilateral 
acromioclavicular joints.  

An August 2001 X-ray examination of the shoulders was 
interpreted as revealing mild osteoarthritis of the right 
acromioclavicular joint and minimal osteoarthritis of the 
left acromioclavicular joint.  

At the time of a July 2000 VA Persian Gulf Registry 
examination, the veteran reported that he had multiple joint 
pains which had their onset in 1992 in the ankles and then 
spread to the knees, hips, elbows, feet, hands, and neck.  He 
denied a history of injuries.  He did not complain of 
shoulder problems.  Physical examination of the extremities 
revealed a full range of motion.  The pertinent assessment 
was arthralgias and myalgias.

On VA examination in August 2002, it was noted that the 
veteran was left hand dominant.  He was being evaluated at 
that time for problems with his hands, neck, hips, knees, 
ankles and feet.  He also reported problems with the joints 
of his upper extremities.  It was noted at that time that 
reflexes, strength and sensation were all physiologic and 
symmetrical in the upper extremities.  The diagnosis was 
history of multiple arthralgias with diffuse arthritic change 
to a mild to moderate degree and multiple joints with a 
rheumatological history of fibromyalgia.  

An April 2003 private bone scan was interpreted as revealing 
degenerative changes in the left shoulder.  

The veteran testified before the undersigned in May 2003 that 
he had pain all the time in his shoulders.  

In July 2003, it was noted that there was a good range of 
motion in the extremities.  

Criteria 

The veteran's service-connected degenerative joint disease of 
the shoulders has been rated by the RO under the provisions 
of Diagnostic Code 5003-5203.  

Diagnostic Code 5203 provides for a rating of 10 percent 
where there is malunion of the clavicle or where there is 
impairment of the clavicle with nonunion without loose 
movement.  Diagnostic Code 5203 further provides that an 
impairment of the clavicle with nonunion and with loose 
movement is assigned a 20 percent rating.  Dislocation of the 
minor clavicle or scapula also warrants a 20 percent rating.  
38 C.F.R. § 4.71, Diagnostic Code 5203.  

Pursuant to Diagnostic Code 5003, arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.

Diagnostic Code 5201 provides the rating criteria for 
evaluation of limitation of motion of the arm and provides 
for a 20 percent rating when motion is limited at shoulder 
level.  Normal forward flexion and abduction of the shoulder 
are from 0 degrees to 180 degrees with 90 degrees being at 
shoulder level.  38 C.F.R. § 4.71, Plate I. 

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Analysis

While the Board acknowledges that the veteran does suffer 
bilateral shoulder disability, which no doubt results in some 
symptomatology, there is no competent evidence of record 
demonstrating nonunion or dislocation of the clavicle or 
scapulas.  X-ray evidence also fails to demonstrate nonunion 
or dislocation of the clavicle.  Based upon the above 
evidence, the Board concludes that the veteran's 
symptomatology does not warrant a 20 percent rating under 
Diagnostic Code 5203 for either shoulder.  

As for other Diagnostic Codes, there is no competent evidence 
of impairment to the humerus to warrant application of Code 
5202, nor is there evidence of limitation of arm motion to 
the degree to warrant a higher rating under Code 5201, even 
when consideration is give to additional functional loss due 
to pain, weakness, fatigue and incoordination.  The Board 
notes that range of motion testing conducted on the shoulders 
has generally resulted in a finding of a good range of 
motion.  While no opinion has been obtained regarding any 
functional loss the veteran may experience as a result of 
pain on use of his shoulders or during flares, the Board 
notes the veteran has not alleged the existence of sufficient 
symptomatology which equates to limitation of arm motion to 
the degree to warrant a higher rating under Code 5201.  
Objective physical examination has not indicated that the 
veteran was unable to raise his arms above his shoulders.  

The Board finds the preponderance of the evidence 
demonstrates that the disabilities of the left and right 
shoulders are manifested by pain but the veteran's arms can 
move above the shoulder level.  


ORDER

Entitlement to service connection for bilateral hand 
disability is warranted.  Entitlement to service connection 
for bilateral wrist disability is warranted.  To this extent, 
the appeal is granted.  

The appeal is denied as to the remaining issues. 





	                     
______________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


